Citation Nr: 0708387	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-41 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to March 1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  
      
In a December 2004 statement, the veteran also perfected an 
appeal as to the RO's initial assignment of a noncompensable 
rating for bilateral hearing loss.  However, he withdrew that 
appeal in writing in May 2005.  See 38 C.F.R. § 20.204 
(2006).  Therefore, the issue is not currently before the 
Board.

The veteran submitted additional private medical evidence at 
the time of the July 2006 Board hearing.  The submission of 
such evidence was accompanied by a waiver of RO 
consideration, signed by the veteran and dated January 17, 
2007.  As such, submission of the evidence is automatically 
deemed as timely and is accepted for review by the Board.  
See 38 C.F.R. § 20.1304(a) (2006); see also Chairman's 
Memorandum No. 01-05-09 (May 25, 2005).  

Originally, the issue on appeal was entitlement to an initial 
disability rating greater than 50 percent for PTSD.  This 
initial rating was effective from the date of receipt of the 
original claim for service connection, July 29, 2003.  
However, in view of the Board decision below assigning a 
higher initial disability rating of 70 percent as of July 26, 
2004, the appeal is divided into two issues: (1) entitlement 
to an initial disability rating greater than 50 percent for 
PTSD prior to July 26, 2004; and (2) entitlement to an 
initial disability rating greater than 50 percent for PTSD as 
of July 26, 2004.   


FINDINGS OF FACT

1.  Prior to July 26, 2004, the veteran's PTSD does not cause 
occupational and social impairment with deficiencies in most 
areas.  

2.  As of July 26, 2004, the veteran's PTSD does not 
demonstrate total occupational and social impairment, but 
does cause social impairment with deficiencies in most areas.
CONCLUSIONS OF LAW

1.  Prior to July 26, 2004, the criteria for an initial 
disability rating greater than 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  As of July 26, 2004, the criteria for an initial 
disability rating of 70 percent, but no greater, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD disability is currently evaluated as 50 
percent disabling under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130 (2006).  The veteran has appealed the original 
February 2004 rating decision that granted service connection 
as 50 percent disabling, effective from July 29, 2003.  This 
could result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

The evaluation must be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

A 50 percent rating for a PTSD under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.  

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV at 46-47.  A score 
of 51-60 represents "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board grants the appeal in part and denies the appeal in 
part.  As of a July 26, 2004 private psychological 
evaluation, there is evidence consistent with a higher 70 
percent rating.  Although the evidence does not demonstrate 
that the veteran has many of the symptoms listed for the 70 
percent rating, it is not required.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels).    

Specifically, the veteran underwent private psychological 
evaluations in July 2004, May 2005, and January 2007, by 
"O.S.," Ph.D., a clinical psychologist.  Dr. S. also 
provided clinical treatment and therapy for the veteran's 
service-connected PTSD, and is thus quite familiar with the 
veteran's specific symptomatology.  Commencing from July 2004 
onwards, Dr. S. noted that although the veteran was able to 
retain employment as a journalist for a newspaper since the 
early 1990s, the veteran was exhibiting increased symptoms of 
chronic depression, anger/irritability, anxiety, sadness, 
difficulty coping with stress at work, insomnia, alienation 
from friends, inability to make new friends, lack of insight, 
emotional numbing, and increased medical difficulties with a 
heart condition.  While the veteran is employed, the examiner 
noted that the veteran reported more difficulty concentrating 
while at work, little enjoyment in social activities, some 
suicide ideation (see January 2007 evaluation), and some 
feelings of alienation from co-workers. 

Dr. S. indicated that due to these increased symptoms, the 
veteran's occupational and social impairment was "serious."  
Most importantly, after July of 2004, Dr. S. assigned GAF 
scores from 41-49, indicative of serious impairment.  These 
GAF scores were notably much lower than previously assigned 
scores in the range of 50-55 in September 2003, as Dr. S. 
affirmatively stated on many occasions that the veteran's 
psychological condition had simply worsened.         

The Board acknowledges that a January 2005 VA psychological 
examiner documented higher GAF scores than Dr. S. did and 
believed that the veteran's occupational and social 
impairment was mild, providing evidence against this claim.  
However, the undersigned has had the opportunity to speak 
with the veteran directly at a hearing held before the Board 
in January 2007 and finds his statements regarding the nature 
and extent of his disorder to be credible.  While the veteran 
is employed, his recent difficulties have been clearly 
documented.  As a result, resolving any doubt in the 
veteran's favor, and given that Dr. S. treated the veteran 
over an extended period of time and provided a very thorough 
and detailed evaluations with insightful justifications 
regarding the extent of the veteran's impairment, the Board 
concludes that the evidence supports a 70 percent initial 
disability rating for PTSD as of July 26, 2004.  38 C.F.R. § 
4.3.  To that extent, the appeal is granted.

However, the evidence of record does not warrant a disability 
rating greater than 50 percent prior to July 26, 2004.  In 
this regard, the veteran underwent a psychological evaluation 
in September 2003 by Dr. S.  At that time, his GAF scores 
ranged from 50 to 55, mostly indicative of only moderate 
symptoms of impairment.  In particular, Dr. S. stated that 
the veteran was able to cope with daily responsibilities and 
generally only demonstrated moderate anxiety.  There was no 
indication of deficiencies in most areas of life.  His 
appearance, behavior, cognitive functioning, speech, thought 
content, insight, and judgment were for the most part 
appropriate.  In fact, a January 2004 VA psychological 
examiner even assigned a higher GAF score of 60, and 
indicated there was no clear impairment in occupational 
function.  Overall, VA and private psychological evaluations 
prior to July 26, 2004 provide strong evidence against a 
higher rating. 

Consequently, prior to July 26, 2004, his psychiatric 
symptoms and level of occupational and social impairment are 
more than adequately reflected in the 50 percent rating 
assigned.  38 C.F.R. § 4.1.  

The Board now turns to issue of a higher rating beyond 70 
percent after July 26, 2004.  In this respect, a higher 
rating beyond 70 percent is not in order.  That is, the 
extremely thorough and detailed reports of Dr. S. in July 
2004, May 2005, and January 2007 reveal no gross impairment 
in thought processes or communication; no persistent 
delusions or hallucinations (although veteran does experience 
nightmares about Vietnam); no grossly inappropriate behavior; 
no persistent danger of hurting self or others (some suicide 
ideation but no serious plans); no intermittent inability to 
perform activities of daily living (he maintains personal 
hygiene); no disorientation to time or place; and no memory 
loss for names of close relatives, own occupation, or own 
name.  Most importantly, the evidence does not reflect total 
occupational and social impairment as the veteran is still 
close to his family and continues to work as a journalist.  
The private evaluations provide clear evidence against a 
higher rating.  The veteran's own statements to the VA would 
also not support a higher evaluation. 

Accordingly, the Board finds that the veteran's PTSD 
disability should be increased for a separate period based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App at 126.  Therefore, prior to July 26, 2004, the Board 
concludes that the evidence does not support an evaluation 
beyond 50 percent.  38 C.F.R. § 4.3.  As of July 26, 2004, 
however, the Board finds that the preponderance of the 
evidence supports a disability rating of 70 percent, but no 
higher.  

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with his PTSD disability in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R.  § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in September 
2003, the RO advised the veteran of the evidence needed to 
substantiate his original service connection claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the September 2003 VCAA 
notice letter prior to the February 2004 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical evidence he has 
authorized the VA to obtain on his behalf and the written 
statements, hearing testimony, and private medical evidence 
he has submitted.  Moreover, the VCAA letter, rating 
decision, statement of the case (SOC), and supplemental 
statements of the case (SSOC's) advised the veteran of what 
missing evidence was relevant and necessary to demonstrate 
both the original service connection claim and subsequent 
increased rating claim.  Additionally, the VCAA letter dated 
in September 2003 advised the veteran that the VA would 
obtain "additional information and evidence."  Finally, the 
record discloses that the veteran, through his 
representative, demonstrated an awareness of the 4th element 
of notice when he indicated during his Board testimony in 
January 2007 that he had no further evidence to submit.  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that the PTSD appeal arises from an 
initial rating assigned when the RO awarded service 
connection, such that the original letter refers to the 
requirements for establishing only service connection for 
this disorder.  Nonetheless, VA's Office of General Counsel 
(GC) has held that there is no requirement for additional 38 
U.S.C.A. § 5103(a) notice on a "downstream" issue, i.e., an 
increased rating after an initial award of service 
connection, if proper VCAA notice for the original service 
connection issue was already provided, as is the case here.  
VAOPGCPREC 8-2003.  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  

In addition, November 2006 correspondence from the RO advised 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), relevant VA 
examinations, and some private medical evidence.  The 
veteran's representative requested a new VA examination, but 
given the recnent January 2007 private medical evaluation, no 
further examination is required.  Further, at the January 
2007 Board hearing, the veteran indicated that there was no 
outstanding evidence missing.  In fact, the veteran stated 
that a 70 percent evaluation for PTSD would satisfy his 
appeal.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Prior to July 26, 2004, an initial disability rating greater 
than 50 percent for PTSD is denied.

As of July 26, 2004, an initial disability rating of 70 
percent for PTSD is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


